DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “to control an ambient humidity with 65~75%” is unclear. It is unclear what the percentage is referring to. Furthermore, it is unclear whether or not “~” means that the number is just “about” in this range. 
Regarding claim 1, the limitation “a water absorption amount of the substrate is not less than 0.5 grams per cubic centimeter” is indefinite. It is unclear whether this limitation is requiring that not less than 0.5 grams per cubic centimeter of water already by absorbed, or whether it is stating that the water absorbability (i.e. water absorption capacity) be not less than 0.5 grams per cubic centimeter. 
Regarding claims 2, 3 and 6, the limitation “the chloride salts” lacks antecedent basis in the claim as is therefore indefinite. The claims do recite “a chloride salt”, but do not recite plural chloride salts. If “the chloride salts” is referring to the list in claim 1, this should be clarified. 
Claim 3 states that “a first chloride salt is one of the KCl and the NH4Cl”, but then goes on to state that the KCl has a weight percentage and the NH4Cl has a weight percentage. Therefore, it is unclear whether or not both of these salts are being required to be present in the composition. 
The Examiner notes that in claim 6, “wherein a total weight percentage of the chloride salts in the humidity control composition is 18% - 44.6%” is already found in claim 1, and is therefore redundant. 
Regarding claim 7, the limitation “a paper type material” is unclear and indefinite. It is unclear whether this is requiring the material to be paper, or if a non-paper material can be considered a paper-type material. 
Claim 9 recites the limitation "the paper bag".  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 5 requires that the NaCl in the humidity composition to be 21%-22.6%; however, claim 4, upon which claim 5 depends, requires that the NaCl in the humidity composition to be 16.5%-22.5%. Therefore, the high end of that range has been broadened in claim 5, which means that the claim does not require every .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimura USPN 5,709,736.
Regarding claim 1, Fujimura discloses a humidity control article (Abstract), comprising: a substrate, which has a predetermined water absorbability (column 3, lines 27-39: paper necessarily has some water absorbability); a humidity control layer (column 3, lines 27-39: moisture absorption material), which is coated on the substrate and comprising a humidity control composition (column 3, lines 27-39); the humidity control composition comprises a chloride salt and water (column 3, lines 27-39: absorbed water is present), and the chloride salt comprises at least one of NaCl, NH.sub.4Cl, KCl and MgCl.sub.2 (column 3, lines 27-39: magnesium chloride). 
The preamble “to control an ambient humidity within 65%~75%” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the 
Fujimura does not expressly state a water absorption amount of the substrate is not less than 0.5 grams per cubic centimeter. Nevertheless, Fujimura discloses an article with the same preferred structure as contained in Applicant’s claims/specification; therefore, it is inherent that the article has a water absorption amount of the substrate of not less than 0.5 grams per cubic centimeter. See MPEP 2112. In the alternative, absent a proper showing of criticality or unexpected results, the water absorption amount is considered to be a general condition that would have been routinely optimized by one having ordinary skill in the art. MPEP 2144.05. It is well-known that water absorption amount can be selected based on the amount of materials used. Since the purpose of the article of Fujimura is to absorb water, one having ordinary skill in the art would be motivated to provide an amount of water absorbent to have a high water absorption amount. 
Fujimura does not explicitly disclose that a weight percentage of the chloride salt in the humidity control composition is 18%-44.6%; and wherein an amount of the humidity control composition coated on per cubic centimeter of the substrate is 0.54-0.74 grams. Nevertheless, absent a proper showing of criticality or unexpected results, the amount of chloride salt in the coating, and the amount of coating on the composition, are considered to be general conditions that would have been routinely optimized by one having ordinary skill in the art in order to provide optimal water absorption, as is well-known in the art. MPEP 2144.05. Since Fujimura does not disclose any such amounts, one having ordinary skill in the art would be motivated to select amounts based on the amount of water absorption desired, as is well-known in the art. MPEP 2144.03 (A-E). 
Regarding claim 7, Fujimura discloses that the substrate comprises one of the following materials: a paper type material, cotton, chemical fiber material, non-woven fabric, felt, porous plastic and mineral-based material (column 3, lines 28-39). 

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimura USPN 5,709,736 in view of Rico USPA 2016/0039841 A1,
Fujimura is relied upon as above.
Regarding claims 2-6, Fujimura discloses MgCl, but does not explicitly disclose NaCl, KCl or NH.sub.4Cl, or any of the claimed mixtures of these 4 salts. However, all 4 of these salts and mixtures thereof are well-known water absorbents (see Rico paragraph 91). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to utilize any of these well-known water absorbents, or any combination thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Furthermore, absent a proper showing of criticality or unexpected results, the amounts of the various salts in the coating, are considered to be general conditions that would have been routinely optimized by one having ordinary skill in the art in order to provide optimal water absorption, as is well-known in the art. MPEP 2144.05. Since Fujimura does not disclose any amounts, one having ordinary skill in the art would be motivated to select amounts based on the amount of water absorption desired, as is well-known in the art. MPEP 2144.03 (A-E). 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimura USPN 5,709,736 in view of Chiba USPA 2009/0022434 A1,
Fujimura is relied upon as above.
Regarding claims 8 and 9, Fujimura does not disclose that the coated substrate is within a bag made of a non-woven fabric. Chiba discloses placing a moisture article within a nonwoven bag (see Chiba figure; Abstract; paragraph 4) in order to control the moisture in the bag. It would have been 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776